Citation Nr: 0215039	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial rating for Thygeson's eyes, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from March 1959 to December 
1962 and from October 1980 to November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted service connection 
for Thygeson's eyes (superficial punctate keratitis) and 
assigned a 10 percent evaluation for the disability, 
effective from separation.  The veteran disagreed with the 
evaluation assigned, and this appeal ensued.  

When this matter was previously before the Board in August 
2000, it was remanded to the RO for additional development.  
Following the requested development, the RO continued the 
prior evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected eye disorder is 
manifested by eye pain and sensitivity to light, frequent 
episodes of foreign body sensation in each eye, the need to 
take breaks to rest the eyes during prolonged visual tasks, 
and episodic incapacity during severe flare-ups of the 
disorder.  

3.  The veteran's best corrected distant visual acuity is 
20/40 on the right and 20/30- on the left; visual field loss 
is not shown.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
active pathology of Thygeson's eyes (superficial punctate 
keratitis), to be combined with 10 percent for pain, rest 
requirements, and episodic incapacity, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
4.84a, Diagnostic Code 6001 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The veteran's original formal claim for VA compensation 
benefits was filed in November 1997 and has been continuously 
prosecuted ever since.  The application was substantially 
complete.  Thus, there is no issue as to provision of a form 
or instructions for applying for the benefit.  38 U.S.C.A. § 
5102; 38 C.F.R. § 3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In February 1998, VA wrote to the veteran and 
explained in detail the information and evidence required, 
what VA was doing to develop evidence, and what the veteran's 
responsibility was with respect to producing evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In November 
1998, the RO provided the veteran and his representative a 
statement of the case.  The Board's remand informed the 
veteran of the need for examination and of his responsibility 
to report.  In July 2001, following the Board remand in 
August 2000, the RO furnished a supplemental statement of the 
case.  These documents set forth the legal criteria governing 
the increased rating issue in this case, including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) governing 
extraschedular evaluations; listed the evidence considered by 
the RO; and offered analyses of the facts as applied to the 
legal criteria set forth therein, thereby informing the 
veteran of the information and evidence necessary to 
substantiate his claim.  

It does not appear that the RO informed the veteran and his 
representative of the provisions of the VCAA.  However, the 
RO developed the claim consistent with those provisions.  The 
dispositive issue in this case is whether a higher rating is 
warranted for a service-connected eye disorder in the context 
of an original rating award.  VA has obtained the service 
medical records and VA examination reports pertinent to this 
appeal and has associated them with the record.  Although the 
veteran testified in February 1999 that he had undergone many 
work-ups in order to determine the nature and extent of his 
eye disorder so as to prescribe a better treatment regimen, 
the issue on appeal is the severity of the eye disorder for 
rating purposes, not treatment purposes.  The evidence of 
record, which is abundant, has shown a relatively consistent 
level of disability and has consistently shown no impairment 
of visual fields.  The best corrected distant visual acuity 
has been determined on a VA ophthalmology examination 
conducted in November 2000, and other evidence of visual 
impairment during and since service has been consistent with 
the findings on that examination.  Moreover, insofar as 
visual acuity is involved, the rating is based on the "best 
distant vision obtainable after best correction by glasses" 
under 38 C.F.R. § 4.75 (2002) (emphasis added).  Thus, even 
if some diagnostic work-ups showed somewhat more diminished 
visual acuity, the visual acuity recorded on the recent VA 
ophthalmology examination would govern any rating assigned on 
the basis of visual impairment.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  As indicated above, the 
evidence necessary to adjudicate the sole issue on this 
appeal has been obtained in this case.  No further 
development of information within the control of the 
government is necessary to an equitable disposition of this 
appeal.  Neither the veteran nor his representative has 
specifically identified any additional evidence that needs to 
be obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  As indicated 
above, the veteran was afforded a VA ophthalmology 
examination in November 2000, and the examiner provided an 
addendum to his report in June 2001.  The veteran also 
underwent VA examination, including an eye examination, in 
February 1998.  The medical evidence has been sufficiently 
fleshed out to provide a clear disability picture for rating 
purposes.  Given the findings on successive examinations, 
further medical evaluation would be unlikely to render the 
disability picture in any greater relief with respect to the 
disability currently before the Board.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  The Board 
concludes that no reasonable possibility exists that further 
assistance to the veteran would aid in further substantiating 
his claim for an increased rating for his service-connected 
eye disorder.  See 38 U.S.C.A. § 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further consideration 
of the claim under the VCAA, poses no prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Higher Initial Rating

The record shows that the veteran's original claim for 
service connection for Thygeson's keratitis was granted in a 
rating decision dated in July 1998.  The RO assigned a 10 
percent evaluation for the eye disorder under Diagnostic Code 
6001, effective from separation.  The veteran disagreed with 
the evaluation assigned and perfected his appeal of the 
issue.  

The veteran's claim for a higher evaluation for Thygeson's 
keratitis is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The service-connected disability is evaluated under 
Diagnostic Code 6001 for keratitis.  Chronic keratitis is 
evaluated from 10 percent to 100 percent on the basis of 
resulting impairment of visual acuity or visual field loss, 
pain, rest requirements, or episodic incapacity.  An 
additional 10 percent is combined during the continuance of 
active pathology.  Ten percent is the minimum evaluation 
during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 
6001.  

The best distant vision obtainable after best correction by 
glasses is the basis of rating impairment of visual acuity, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. § 4.75.  

On a VA ophthalmology examination in November 2000, the 
veteran's best corrected distant visual acuity was 20/40 on 
the right and 20/30- on the left.  The diagnoses were 
Thygeson's keratitis and age-related macular degeneration.  
(The veteran's best corrected visual acuity in February 1998 
was 20/30 on the right and 20/30- on the left.  The diagnoses 
included age-related macular degeneration in the left eye.)  
In a June 2001 addendum to his report, the examiner stated 
that the veteran's visual acuity would be affected by his 
service-connected eye disorder.  The examiner also stated 
that there would be no visual field loss as a consequence of 
his service-connected eye disorder.  (This finding is 
consistent with a VA examination in February 1998 that found 
that his visual fields and extraocular movements were full.)  
However, the examiner said that he would likely experience 
frequent episodes of foreign body sensation in each eye.  In 
addition, the examiner indicated that it would probably be 
beneficial for the veteran to take breaks and lubricate his 
eyes during prolonged visual tasks.  The examiner further 
found that the veteran would experience episodic incapacity 
in severe flare-ups of his eye disorder.  (In July 2001, the 
examiner indicated to the RO that he had reviewed the claims 
file.)  

When corrected visual acuity is 20/40 in one eye and 20/30- 
in the other eye, only a noncompensable evaluation is 
warranted under the rating schedule.  See 38 C.F.R. §§ 4.83a, 
4.84a, Table V.  A 10 percent evaluation is warranted when 
corrected visual acuity is 20/50 in one eye and 20/40 in the 
other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  Thus, 
the veteran's corrected visual acuity does not meet the 
rating criteria for a compensable evaluation.

The veteran testified in February 1999 that when he used 
computers, he had a tremendous amount of pain.  He said that 
he experienced pain in his eyes if he watched television for 
half an hour.  He also reported that his vision would blur 
because his eyes would tear up.  He said that he also 
experienced a sensation "like you've got sand in your 
eyes."  He testified that he was a counselor in a prison and 
that his job involved a lot of computer work.  He said that 
he took periodic 10-minute breaks during the day.  He 
indicated that some of his colleagues picked up his work when 
his eyes would bother him, and he said that he went to work 
two hours early in order to do his share of the work.  
However, by the end of the day, his eyes felt as though they 
were swollen.  He reported that he could pass an eye test at 
a doctor's office but that if the veteran was exposed to 
light, his eyes blurred.  He said that steroid therapy was 
tried for a while but did not seem to work.  He said that his 
eyes were under strain during the day while performing his 
job and that when he got home, he felt that his eyes were 
fatigued.  He would get on the couch, put a wet towel on his 
eyes, and just close his eyes for a couple of hours.  He 
indicated that he did not take medication stronger than 
aspirin for his eyes.  

In June 2001, the examiner stated with respect to the 
service-connected eye disorder that the veteran would become 
"somewhat debilitated because he has rather significant 
disease."  The veteran's testimony and the service medical 
record entries concerning the service-connected eye disorder 
are consistent with this assessment and suggest a level of 
disability that has been relatively consistent since service.  
As indicated above, the evaluation under Diagnostic Code 6001 
is not predicated solely on visual impairment or visual field 
loss, but may also be based on other factors likely to affect 
a claimant's industrial capacity.  The Board concludes that 
the eye pain, frequent episodes of foreign body sensation in 
each eye and sensitivity to light, the need to take breaks 
during the workday, and episodic incapacity during severe 
flare-ups of the disorder warrant a 10 percent evaluation, 
which is to be combined with the minimum 10 percent rating 
assigned during the continuance of active pathology.  See 
38 C.F.R. § 4.25 (2002) (Combined Ratings Table).  

In so finding, the Board has noted that the veteran in August 
2001 and his representative in August 2002 essentially claim 
entitlement to extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  As noted above, the 
provisions of this regulation were set forth in the statement 
of the case and supplemental statement of the case provided 
to the veteran and his representative.  

The record does not show that the veteran has been frequently 
hospitalized for his service-connected eye disorder.  The 
issue under 38 C.F.R. § 3.321(b)(1) is thus whether the 
service-connected disability has resulted in marked 
interference with employment such as to render impractical 
the application of the regular schedular standards.  However, 
the adverse occupational effect of the service-connected eye 
disorder has been considered in the evaluation granted in 
this decision.  Indeed, it is the sole basis for the rating, 
since a compensable rating is not warranted for impairment of 
visual acuity or visual fields.  The factors that may be used 
as an alternative basis for rating Thygeson's keratitis under 
Diagnostic Code 6001, when impairment of visual acuity or 
visual fields is not shown, are similar in character to those 
considered when deciding whether an extraschedular evaluation 
is warranted.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2002) (emphasis added).  
The service-connected eye disorder's effect on the veteran's 
employment is contemplated in the 10 percent rating for pain, 
episodic incapacity, and rest requirements granted herein.  
Accordingly, the Board finds that the RO did not err in 
refusing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial determination 
under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  


ORDER

A 10 percent evaluation for Thygeson's eyes (superficial 
punctate keratitis), effective from November 11, 1997, to be 
combined with 10 percent for active pathology, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

